DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
 the unequal short sides of claim 6 
The partial exterior cladding of claim 11
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 4-5, 8-12, 14, 19-21,23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridgway (US 0883485).

    PNG
    media_image1.png
    769
    484
    media_image1.png
    Greyscale

Ridgway teaches regarding claim:

4.  An apparatus according to claim 1, wherein the plurality of rectangular sections comprises at least five rectangular sections (as seen in FIG 1).  
5.  An apparatus according to claim 1, wherein each of the two shorter sides of each of the rectangular sections comprises a length that is equal (multiple identical staves 11 as seen in FIGs 1 and 2).
8.  An apparatus according to claim 1, further comprising: a supporting structure located within the cylinder (supporting structures 4, located within the boundary A of the drum, wherein “within” has been defined as “inside the range of an area or boundary” as per Oxford Languages), wherein the rectangular sections are attached to the supporting structure (as seen in FIG 1).  
9.  An apparatus according to claim 8, wherein the supporting structure comprises at least two rings located concentrically within the cylinder, at a distance from one another (4s of FIG 1 as discussed above).  
10.  An apparatus according to claim 9, further comprising: a cladding material provided on the outer surface of the cylinder, wherein the cladding material is compressible under pressure (protective cladding material 10, wherein compressibility is an inherent material property of solids).  
11.  An apparatus according to claim 10, wherein the cladding material is provided only adjacent to one or both of the first and second open ends of the cylinder such that a middle portion of the outer surface 
12.  An apparatus according to claim 9, wherein a shape of the cylinder is substantially sustained under pressure of a person performing exercises on said cylinder (wherein the cylinder is strong enough to be used for walking and balance exercise without deforming of being destroyed as per column 1, lines 22-28).  
14.  An apparatus according to claim 1, wherein: the cylinder is formed (via rolling – this is a product-by-process limitation; in an apparatus claim, if the end product is the same, the process does not matter) of a material such that the cylinder comprises one or more seams (see seems of staves as shown in FIG 1).
19.  A method comprising: performing a physical exercise on an apparatus comprising: a rigid, substantially hollow cylinder comprising a polygonal cross section and extending a length from a first open end to a second open end, wherein the cylinder is assembled from a plurality of rectangular sections each having two shorter sides and two longer sides, wherein the rectangular sections are arranged adjacent to one another to form an outer surface of the cylinder, and wherein the shorter sides of the rectangular sections form the polygonal cross section (all as discussed above).  
20.  A method according to claim 19, wherein the physical exercise is selected from the group consisting of: balancing, standing, squatting, land-based surfing, systemic myofascial release, physical therapy and a core exercise (balancing and walking as discussed above and in col 1, lines 22-28).  
21.  A method according to claim 19, wherein the plurality of rectangular sections comprises at least five rectangular sections (as seen in FIG 1).  
23.  An apparatus according to claim 14, wherein the material is selected from the group consisting of: aluminum, stainless steel, wood, bamboo and carbon fiber (wood staves 11 as per lines 108-110).


Claim(s) 1, 6, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towley (US 2014/0274597).

    PNG
    media_image2.png
    849
    565
    media_image2.png
    Greyscale



1.  An apparatus for physical exercises (see FIGs 1-2 and 6-7) comprising- a rigid, substantially hollow cylinder (nested weighted cylinders as seen in the above figures) comprising a polygonal cross section (rectangular cross sections as seen in the figures) and extending a length from a first open end to a second open end (as seen in FIGS 6 and 7), wherein the cylinder is assembled from a plurality of rectangular sections (sections As and Bs as annotated above) each having two shorter sides and two longer sides (see rectangles at a A and B), wherein the rectangular sections are arranged adjacent to one another to form an outer surface of the cylinder (as seen in FIG 6), and wherein the shorter sides of the rectangular sections form the polygonal cross section (the shorter and long sides together make the cross section as seen in FIG 6).  
6.  An apparatus according to claim 1, wherein each of the two shorter sides of at least one of the rectangular sections comprises a length that is not equal to a length of the two shorter sides of another side section (the short sides of A are shorter than the short sides of B).  
17.  An apparatus according to claim 1, further comprising a second cylinder removably disposed within the cylinder (nested cylinders as seen in FIGs 1 and 2).  
18.  An apparatus according to claim 17, wherein: the second cylinder comprises a cross-sectional shape that is the same as the polygonal cross-sectional shape of the cylinder; and the second cylinder comprises a diameter that is smaller than a diameter of the cylinder (as seen in FIGs 1 and 2, the shapes are the same and the sizes/diameters change with each nested shape; diameter is interpreted broadly as applicant does not require a circular shape, only a polygonal shape).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridgway.

Ridgeway teaches regarding claims 15 and 16.  An apparatus according to claim 1, but does not specify dimensions and thus does not teach the above wherein the cylinder comprises a diameter and length of between 30 cm and 2 m.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ridgway to have the claimed dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Ridgway would not operate differently with the claimed diameter and length. Further, applicant places no criticality on the dimensions claimed, indicating only that it is within a wide range of possibilities.

Ridgway teaches regarding claims 13 and 22.  An apparatus according to claim 1, but does not teach the above wherein: the cylinder is formed via extrusion of a material such that the cylinder is seamless, wherein the material is selected from the group consisting of: aluminum, stainless steel, carbon fiber, fiberglass, fiberglass composites and plastic.  However, as per MPEP 2143, it has long been held to be well within the abilities of one of ordinary skill to modify prior art to yield “a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” In the instant case, making the drum of Ridgway seemly by using extruded aluminum or stainless steel would result in an exercise drum that is stronger and more resistant to corrosion than the wood material used in the reference. Ridgway also says that any suitable material could be used in lines 108-110. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ridgway accordingly to yield the predictable result of an exercise device having a seemly stainless steel or aluminum drum for providing a stronger and more robust fitness and amusement device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784